DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Election filed March 01, 2021.  Claims 
1-20 are pending, in which claims 9-20 are non-elected, with traverse.

Election/Restrictions
Applicant's election filed March 01, 2021 of Group I, claims 1-8 with traverse is acknowledged.  Group II, claims 9-17 are non-elected.  The traversal is mainly on the ground(s) that “...claim 18, not subject to the present restriction, includes the recitations of claim 9…search of claim 18 necessarily encompasses searching the recitations of claim 9, and there can be no undue burden…”.  In response, since claims 18-20 contain the recitations of claim 9 which is non-elected by Applicant, claims 18-20 are constructively regrouped into Group II including claims 9-17.  In response, it is a very serious burden on the examiner and to the Office to search and examine the entire application for all groups of inventions and species.  As already given an example in the restriction requirement, Groups I and II are distinct, and Applicant did not specifically point out the supposed errors of the given example in the restriction requirement.  Accordingly, searching and examination all of these distinct inventions would make serious burden on the examiner and to the Office.  
Noted that since claim 18 also contains the recitations of claim 1, upon the allowance of a generic claim, applicant will be entitled to consideration of claims which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
All claims directed to a nonelected process invention must include all the limitations of an allowable claim for that process invention to be rejoined.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Additionally, in order for rejoinder to occur, applicant is advised that the process non-elected claim (e.g. claim 18) should be also amended during prosecution to require all of the limitations of the claim (e.g. claim 1) which was as elected and amended.  Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The requirement is still deemed proper and is therefore made FINAL.
 
Claims 9-20 are accordingly withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,3,4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda (2002/0163086).
Re-claim 1, Toyoda teaches (at Figs 38-41; para 4-12; Figs 1-16, para 13-173) a method of producing a semiconductor substrate, the method comprising: characterizing a substrate pattern 101 to identify a zonal distribution of a plurality of vias 102b and 102a (Figs 39-41; para 6-12) and a height and a radius of each via of the plurality of vias; determining a fill rate for each via within the zonal distribution of the plurality of vias (Figs 39-41; para 8 for different deposition rates); modifying a die pattern (1 as shown Figs 1-16 for further including grooves 3 serving as unevenness at bottom; para 60-68 to 173) to adjust via fill rates between two zones of vias; and producing a substrate according to the die pattern by filling metal (e.g. 5 in Fig 1; para 60-68).  Re-claim 3, wherein the modifying comprises increasing a percentage open area (as shown Figs 1-16 for further including grooves 3 serving as unevenness at bottom so as to increase the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (2002/0163086) taken with Allen (9,252,100).
Toyoda teaches (at Figs 38-41; para 4-12; Figs 1-16, para 13-173) the method of producing a semiconductor substrate, as applied to claims 1,3 above and fully repeated herein; Re-claim 2, wherein the modifying comprises increasing a percentage open area (as shown Figs 1-16 for further including grooves 3 serving as unevenness at bottom so as to increase the percentage open area; para 60-68 to 173) on one zone of the two zones of vias on the die pattern so as to adjust the differences of deposition rates (Figs 39-41; para 8).
Re-claim 2: as described above, Toyoda already teaches modifying by adjusting a percentage open area in one zone, but lacks modifying the percentage open area by adjusting via radius in one zone. 

Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to produce the semiconductor substrate of Toyoda by modifying to adjust by decreasing via radius on one zone of the die pattern, as taught by Allen.  This is because of the desirability to adjust the percentage open area of the via in the one zone in order to facilitate and adjust different deposition rates of material into the vias of Toyoda.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (2002/0163086) taken with Gerber (5,601,678) and Ding (6,184,137).
Toyoda teaches (at Figs 38-41; para 4-12; Figs 1-16, para 13-173) the method of producing a semiconductor substrate, as applied to claims 1,3 above and fully repeated herein; Re-claim 4, as applied above Toyota already teaches further comprising filling vias on the substrate with a first metal 4 followed by a second metal 5 (Figs 1; para 60-68), wherein the second metal 5 of copper (Cu) is inherently characterized by a melting temperature below a melting temperature of the first metal of TaN, where TaN material is inherently having a property with a melting temperature higher than that of Cu material 5). 
Re-claim 5: Toyoda already teaches filling the vias with copper (Cu), but lacks further comprising performing a reflow operation of the second metal to produce an arcuate shape for the second metal within each via. 
However, Gerber teaches (at Fig 9; col 5, lines 7-32 to 65) further comprising performing a reflow operation of the second metal to produce an arcuate shape for the second metal 22 within each via, wherein the second metal 22 is having a low melting point compared to other metal (re-claim 4 also). Ding teaches (at col 10, lines 7-22; Fig 3B) further comprising performing a reflow operation of the second metal 308 of copper (Cu) to produce an arcuate shape for the second metal 308 within each via. 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to produce the semiconductor .
 Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822